STONE, O. J.
— It is manifest that the present suit was prematurely brought, and the decree of the chancellor must be affirmed on that account. A bill for specific performance can not be maintained, until the complainant, alike by his averments and proof, shows himself entitled to have the agreement carried into effect. — Bradford v. Marbury, 12 Ala. 520; Grimball v. Patton, 70 Ala. 626, 636; Thompson v. Gordon, 72 Ala. 455.
We do not regard this as a ruling on the merits; and hence, if it is thought the complainant can compel the performance of the alleged agreement after the completion of the storehouse, the present ruling should not and will not prejudice his right to maintain such suit. Abstaining from any positive expression of opinion on the merits, we refer to Linn v. McLean, at the present term.
Affirmed.